DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-10, 15, 19, 29, 31, 35, 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehier et al. (US Patent 4,771,826) in view of Hill et al. (US Patent Application Publication US 2017/0003081).
Regarding claim 1, Grehier discloses (Figures 1-5, 11-11a) a stackable plate (plate 1 or the embodiments of plates 6, 11, or 15 in their respective figures) for a heat transfer block, the stackable plate comprising: a plurality of fins protruding from at least one surface of the plate (fins at columns of spacers 2, 7, 12 or 16 in their respective figures, where indentations in the spacers may have a smaller depth than the spacers per Col. 3 line 14-24); wherein the plurality of fins extend in a longitudinal direction along the at least one surface of the plate (the up down direction of figures 1-4), the plurality of fins being laterally spaced apart to define therebetween respective longitudinally extending channels for enabling fluid flow in the longitudinal direction  lateral sides (the sides left and right sides of fins at columns of spacers 2, 7, 12 or 16 in their respective figures)  each inclined by an angle relative to a plane that is perpendicular to the at least one surface of the plate (the sides of the spacers possess an angle relative to a plane perpendicular to the surface of the plate and may have an angle with a parallelipipidic shape per Col. 6 line 31-41 at positioning stud 20 as seen in figure 5, which may be placed on the spacers themselves per Col. 7 line 47-51).



    PNG
    media_image1.png
    603
    585
    media_image1.png
    Greyscale

Annotated figure 11 of Grehier
	However Grehier does not explicitly disclose that an upper longitudinal surfaces having a curved profile in transverse cross-section.
Hill discloses (figures 3-5) a plate heat exchanger made of a plurality of plates (26) having a plurality of fins (in the form of pin fins 34, which may have other shapes such as polygonal per paragraph 0034) where upper surfaces of the fins have a curved profile (at fillets 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the upper surfaces of the fins of Grehier to have a curved profile as taught by Hill. Doing so would provide a known connection surface between a pin/fin and an adjacent plate suitable for forming a joint between the pin/fin and an adjacent plate as recognized by Hill (Per paragraph 0045).
Additionally Grehier does not disclose that the angle being in the range from 2 to 20 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the fins of Grehier  to have  sides of the at least one fin each inclined by an angle relative to a plane that is perpendicular to the at least one surface of the plate being in the range from 2 to 20 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the plates of Grehier would not operate differently with the claimed angles and would still allow for flow along the sides of the fins as required by Grehier so the fins would function appropriately having the claimed angles of the sides. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (per page 13, line 4-10 of the specification) Additionally the examiner notes that fins with angled sides are well known within the art as alternatives to fins with flat sides as noted in Rosman US Patent 4,535,840, particularly figure 5 as cited below.

	Regarding Claim 2, Grehier as modified discloses the claim limitations of claim 1 above and Grehier further discloses the at least one aperture (apertures at indentations or crenels 3, 8, 13 or 18 in their respective figures) is configured as a recessed groove in the at least one fin (the aperture is an indentation or a groove in the respective spacer 2, 7, 12, 16).
	Regarding Claim 3, Grehier as modified discloses the claim limitations of claim 2 above and Grehier further discloses the at least one fin (fins at spacers 2, 7, 12 or 16 in their respective figures) has at least two ridge portions (at the main body of the spacers extending to the surfaces of spacers farthest from the body of the base plate), the at least two ridge portions being spaced apart in the longitudinal direction to define therebetween at least a portion of the recessed groove (the surfaces of spacers 2, 7, 12 or 16 farthest from the body of the base plate  spaced apart to form the indentations 3, 8, 13 or 18 in between them as seen in the respective figures).
	Regarding Claim 4, Grehier as modified discloses the claim limitations of claim 3 above and Grehier further discloses the at least one fin has a base portion proximal the surface of the plate (the portion of the spacer 2 directly connected to the body of the plate 1 and at the bottom of indentation 3 as seen in annotated figure 11), and the at least two ridge portions have respective upright edges extending away from the base portion (at the surfaces of spacers  2 extending  from the body of the base plate); wherein the upright edges of the respective ridge portions are longitudinally spaced apart and oppose each other (as seen in annotated figure 11 above), and an upper longitudinal edge of the base portion is the upper longitudinal surface and  extends in the longitudinal direction to connect the respective upright edges of the ridge portions to define the recessed groove (as seen in annotated figure 11 where the surfaces of the spacers 2 are connected by the upper edge of the base portion).
Regarding Claim 7, Grehier as modified discloses the claim limitations of claim 3 above and Grehier further discloses a ratio of the longitudinal length of each of the ridge portions to the longitudinal length of the recessed groove (as each spacer 2 as a length and each indentation 3 has a length between adjacent spacers). 
However Grehier does not disclose the ratio is in the range from 30:70 to 50:50.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the plates of Grehier to have a ratio of the longitudinal length of each of the ridge portions to the longitudinal length of the recessed groove in the range from 30:70 to 50:50 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the plates of Grehier would not operate differently with the claimed ratios and  would still allow for indentations in the spacers  as required by Grehier so the plates would function appropriately having the claimed ratio. Further, applicant places no criticality on the range claimed, indicating simply that the ratio “may” be within the claimed ranges (per page 12, line 14-18 of the specification).
	Regarding Claim 8, Grehier as modified discloses the claim limitations of claim 3 above and Grehier further discloses a depth of the recessed groove (the depth to which the indentation 3 extends below the top of the spacers 2) below an upper surface of at least one of the ridge portions  and a height of the at least one ridge portion above the surface of the plate (the overall height of the spacer 2 above the body of the plate 1).
However Grehier does not disclose a depth of the recessed groove below an upper surface of at least one of the ridge portions is in the range from 25% to 45of the height of the at least one ridge portion above the surface of the plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the plates of Grehier  to have a depth of the recessed groove below an upper surface of at least one of the ridge portions is in the range from 25% to 45%, of the height of the at least one ridge portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the plates of Grehier would not operate differently with the claimed relative heights and  would still allow for indentations in the spacers as required by Grehier so the plates would function appropriately having the claimed relative heights. Further, applicant places no criticality on the range claimed, indicating simply that the relative heights “may” be within the claimed ranges (per page 11, line 23-28 of the specification).
	Regarding Claim 9, Grehier as modified discloses the claim limitations of claim 3 above and Grehier further discloses wherein each of the ridge portions of the at least one fin is longitudinally spaced apart from opposite edges of the plate (the central spacers 2 are spaced from the left and right edges of the plate 1 as seen in figure 1 and 11).
Regarding Claim 10, Grehier as modified discloses the claim limitations of claim 3 above and Grehier further discloses the at least two ridge portions (at the main body of the spacers extending to the surfaces of spacers farthest from the body of the base plate) each has an upper surface  that is the upper longitudinal surface and extends in the longitudinal direction and that is configured to engage an opposing surface of another stackable plate (as seen in figure 1A, 2A, 3, and 4).
Regarding Claim 15, Grehier as modified discloses the claim limitations of claim 1 above and Grehier further discloses each of the plurality of fins (fins at columns of spacers 2, 7, 12 or 16 in their respective figures) includes a plurality of transversely extending apertures that define an array of transverse flow paths amid the plurality of fins (apertures at indentations or crenels 3, 8, 13 or 18 in their respective figures) ; and wherein the plurality of transversely extending apertures are aligned with each other in the transverse direction in the array (as seen in figure 1, 3 and 4), or wherein the plurality of transversely extending apertures are offset with respect to each other in the transverse direction in the array (as seen in figure 2 where the apertures at 8 are offset from one another).
	Regarding Claim 19, Grehier as modified discloses the claim limitations of claim 1 above and Grehier further discloses the at least one fin (fins at columns of spacers 2, 7, 12 or 16 in their respective figures) extends upright from the at least one surface of the plate and terminates at an upper surface of the fin; and wherein the upper surface of the fin is configured to be attached to an opposing surface of another stackable plate (as seen in figure 1A, 2A, 3, and 4).
	Regarding Claim 29, Grehier as modified discloses the claim limitations of claim 1 above and Grehier further discloses (Figures 1-7) the plate has a leading edge portion, a trailing edge portion, and opposite lateral edge portions connecting the leading edge portion and the trailing edge portion (the four sides of the plate forming the outer perimeter of the plate as seen in the figures) ; wherein at least one of the leading edge portion, the trailing edge portion, and opposite lateral edge portions is beveled (one edge of the plate at a connection between adjacent plates is beveled at the slopped portion surrounding groove 40 as seen in figure 7 to form a connection point between adjacent plates at the perimeter of one plate per Col. 8 line 59 through Col. 9 line 2) .
	Regarding Claim 31, Grehier as modified discloses the claim limitations of claim 1 above and Grehier further discloses the plate (plate 11 in the embodiment of figure 3) has a second major surface opposite the at least one surface having the plurality of fins (the surface of the plate 11 opposite to the surface containing spacers 12 and indentations 13), and wherein the second major surface is devoid of fins (as seen in figure 3 and per Col. 4, line 42-47).
	Regarding Claim 35, Grehier as modified discloses the claim limitations of claim 1 above and Grehier further discloses the fins (fins at columns of spacers 2, 7, 12 or 16 in their respective figures) are integral with the plate to define a unitary stackable plate (as seen in figure 1-4 the spacers are an integral part of the plates 1, 6, 11 and 15 respectively).

Regarding claim 40, Grehier discloses (Figures 1-5, 11-11a) a heat transfer block for communicating fluid flow (the stack of plates 1 or the embodiments of plates 6, 11, or 15 in their respective figures), the heat transfer block comprising: a first layer having a first layer major surface (the surface of the plate 1 facing the plate in front in figures 1 and 1A and similarly in the other embodiments) , and an adjacent second layer opposite the first layer major surface (the frontmost plate 1 for example in figure 1 and 1A and similarly in the other embodiments); wherein the first layer comprises a plurality of laterally spaced apart fins extending in a longitudinal direction along the first layer (fins at columns of spacers 2, 7, 12 or 16 in their respective figures, where indentations in the spacers may have a smaller depth than the spacers per Col. 3 line 14-24 on the plate behind the frontmost plate in the embodiments of figures 1-4), the plurality of fins configured to extend from the first layer major surface and cooperate with the adjacent second layer to define respective longitudinally extending flow passages for enabling fluid flow in the longitudinal direction (in a flow passage between the frontmost plate forming the second layer and the plate immediately behind it forming the first layer); and wherein at least one of the plurality of fins has at least one aperture extending transversely through the at least one fin in a direction transverse to the longitudinal direction (apertures at indentations or crenels 3, 8, 13 or 18 in their respective figures), the at least one fin configured to cooperate with the second layer such that the at least one aperture defines a transversely extending flow passage for enabling transverse fluid cross flow between the respective longitudinally extending flow passages (where flow may traverse the spaces between the spacers 2 through the indentations 3 per Col. 3, line 53-64); and includes lateral sides (the sides left and right sides of fins at columns of spacers 2, 7, 12 or 16 in their respective figures)  each inclined by an angle relative to a plane that is perpendicular to the at least one surface of the plate (the sides of the spacers possess an angle relative to a plane perpendicular to the surface of the plate and may have an angle with a parallelipipidic shape per Col. 6 line 31-41 at positioning stud 20  seen in figure 5, which may be placed on the spacers themselves per Col. 7 line 47-51))
However Grehier does not explicitly disclose that an upper longitudinal surfaces having a curved profile in transverse cross-section.
Hill discloses (figures 3-5) a plate heat exchanger made of a plurality of plates (26) having a plurality of fins (in the form of pin fins 34, which may have other shapes such as polygonal per paragraph 0034) where upper surfaces of the fins have a curved profile (at fillets 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the upper surfaces of the fins of Grehier to have a curved profile as taught by Hill. Doing so would provide a known connection surface between a pin/fin and an adjacent plate suitable for forming a joint between the pin/fin and an adjacent plate as recognized by Hill (Per paragraph 0045).
Additionally Grehier does not disclose that the angle being in the range from 2 to 20 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the fins of Grehier  to have  sides of the at least one fin each inclined by an angle relative to a plane that is perpendicular to the at least one surface of the plate being in the range from 2 to 20 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the plates of Grehier would not operate differently with the claimed angles and would still allow for flow along the sides of the fins as required by Grehier so the fins would function appropriately having the claimed angles of the sides. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (per page 13, line 4-10 of the specification) Additionally the examiner notes that fins with angled sides are well known within the art as alternatives to fins with flat sides as noted in Rosman US Patent 4,535,840, particularly figure 5 as cited below.
Regarding Claim 50, Grehier as modified discloses the claim limitations of claim 7 above and Grehier further discloses a ratio of the longitudinal length of each of the ridge portions to the longitudinal length of the recessed groove (as each spacer 2 as a length and each indentation 3 has a length between adjacent spacers). 
However Grehier does not disclose the ratio is 40:60.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the plates of Grehier to have a ratio of the longitudinal length of each of the ridge portions to the longitudinal length of the recessed groove is 40:60 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the plates of Grehier would not operate differently with the claimed ratios and  would still allow for indentations in the spacers  as required by Grehier so the plates would function appropriately having the claimed ratio. Further, applicant places no criticality on the range claimed, indicating simply that the ratio “may” be within the claimed ranges (per page 12, line 14-18 of the specification).
	Regarding Claim 51, Grehier as modified discloses the claim limitations of claim 8 above and Grehier further discloses a depth of the recessed groove (the depth to which the indentation 3 extends below the top of the spacers 2) below an upper surface of at least one of the ridge portions  and a height of the at least one ridge portion above the surface of the plate (the overall height of the spacer 2 above the body of the plate 1).
However Grehier does not disclose a depth of the recessed groove below an upper surface of at least one of the ridge portions is 30%, of the height of the at least one ridge portion above the surface of the plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the plates of Grehier  to have a depth of the recessed groove below an upper surface of at least one of the ridge portions 30%, of the height of the at least one ridge portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the plates of Grehier would not operate differently with the claimed relative heights and  would still allow for indentations in the spacers  as required by Grehier so the plates would function appropriately having the claimed relative heights. Further, applicant places no criticality on the range claimed, indicating simply that the relative heights “may” be within the claimed ranges (per page 11, line 23-28 of the specification).
Regarding Claim 52, Grehier as modified discloses the claim limitations of claim 1 above and Grehier further discloses the lateral sides of the at least one fin (the sides left and right sides of fins at columns of spacers 2, 7, 12 or 16 in their respective figures) are each inclined by an angle relative to a plane that is perpendicular to the at least one surface of the plate.
  However Grehier does not discloses that the angle being in the range from 5 to 15 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the fins of Grehier to have  sides of the at least one fin each inclined by an angle relative to a plane that is perpendicular to the at least one surface of the plate being in the range from 5 to 15 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the plates of Grehier would not operate differently with the claimed angles and would still allow for flow along the sides of the fins as required by Grehier so the fins would function appropriately having the claimed angles of the sides. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (per page 13, line 4-10 of the specification).
Claim 5 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehier et al. (US Patent 4,771,826) in view of Hill et al. (US Patent Application Publication US 2017/0003081) and  Rosman et al. (US Patent 4,535,840).
Regarding Claim 5, Grehier as modified discloses the claim limitations of claim 4 above however Grehier does not explicitly disclose the upright edges of the respective ridge portions each has a curved profile, in longitudinal cross- section, at their respective connections with the upper longitudinal edge of the base portion. As Grehier only appears to show in the figures right angles between the upper edge of the base portion and the top of the ridge of the fins at spacers 2. 
Rosman teaches (Figure 2-5) a plate heat exchanger (made of stacked plates 10) with fins (22) where the upright edges of the respective ridge portions along the side of a fin each has a curved profile (where the shape of fin 22 may have a channel with rounded corners 36 or U shaped 38 between portions of the fins 22 as an alternative to straight edged channels as represented by channel 20 in figure 5, per Col. 5, line 50-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the channels between the fins over the upper edge of the base portion of the fins of Grehier to include the rounded corners as taught by Rosman. Doing so would provide a known alternative shape that to the right angled channel for fluid flow as recognized by Rosman (Per Col. 5, line 50-57).
Regarding Claim 32, Grehier as modified discloses the claim limitations of claim 1 above However Grehier does not explicitly discloses one or more surfaces of the plate have surface texture for enhancing fluid flow characteristics; wherein the surface texture includes a plurality of dimples and/or a plurality of protuberances.
Rosman teaches (Figure 2-5) a plate heat exchanger (made of stacked plates 10) with fins (22) and channels between the fins (channels 20) with one or more surfaces of the plate have surface texture for enhancing fluid flow characteristics; wherein the surface texture includes a plurality of dimples and/or a plurality of protuberances (the channels between fins may have a rough or corrugated  geometry which would enhance heat transfer per Col. 5, line 57-64, where corrugations or rough surfaces would be protuberances into the flow channel).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the plates of Grehier to include rough or corrugated geometry in the channels between fins as taught by Rosman. Doing so would provide a geometry that could enhance heat transfer as recognized by Rosman (Per Col. 5, line 57-64).

Claims 20, 36 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehier et al. (US Patent 4,771,826) in view of  Hill et al. (US Patent Application Publication US 2017/0003081) Lang et al. (US 5,851,636).
Regarding Claim 20, Grehier as modified discloses the claim limitations of claim 19 above however Grehier does not explicitly disclose a heat-activated adhesive is interposed between the upper surface of the fin and the opposing surface of the other stackable plate to enable attachment via bonding. As Grehier is silent as to any specific method of bonding.
Lang discloses (figures 1-10) using a heat transfer block (in ceramic packing element 12) comprising a plurality of stackable plates (10) where the upper surface of the fins (ribs 14) form a structure for bonding via adhesion ( the ribs on the plate can be adhered to an opposing surface per Col. 2, line 2-4, where the adhesion can be accomplished by firing the plates per Col. 2, line 52-61  and with an adhesive per Col. 3, line 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the stack of plates of Grehier to be bonded with an adhesive taught by Lang. Doing so would provide a known method of joining together plates in a stack of heat exchange plates as recognized by Lang (Col. 2, line 52-61 and with an adhesive per Col. 3, line 1-4).
Regarding Claim 36, Grehier as modified discloses the claim limitations of claim 1 above however Grehier does not explicitly disclose the stackable plate is made from a ceramic material.
Lang discloses (figures 1-10) using a heat transfer block (in ceramic packing element 12) comprising a plurality of stackable plates (10) where the stackable plate is made from ceramic material (per Col. 1 line 60-66).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the stack of plates of Grehier to be made of ceramic as taught by Lang. Doing so would provide a known heat exchanger construction material to capture and store heat in a regenerative heat exchange process or for cleaning combustion gas as recognized by Lang (Per Col. 1 line 12-24).
Regarding Claim 49, Grehier discloses the claim limitations of claim 40 above however Grehier does not explicitly disclose the heat transfer block is in a regenerative thermal oxidizer, a thermal oxidizer, a flare thermal oxidizer, a catalytic oxidizer, a recuperative oxidizer, or other system used for heat exchange in regenerative systems.
Lang discloses (figures 1-10) using a heat transfer block (in ceramic packing element 12) comprising a plurality of stackable plates (10) where the heat transfer block is part of a regenerative thermal oxidizer  or regenerative thermal bed ( Per Col. 1 line 19-24 and 36-41). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the stack of plates of Grehier to be used in a regenerative heat exchange system doing so would provide a known heat exchanger type to capture and store heat in a regenerative heat exchange process or for cleaning combustion gas as recognized by Lang (Per Col. 1 line 19-24 and 36-41).
Claims 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grehier et al. (US Patent 4,771,826) in view of  Hill et al. (US Patent Application Publication US 2017/0003081) and Ishimaru et al. (US Patent Application Publication US 2015/0075758 A1).
Regarding Claim 53, Grehier as modified discloses the claim limitations of claim 1 above however Grehier does not disclose a second plurality of fins each fin of the second plurality of fins interspersed between two of the plurality of fins; wherein a height of each of the second plurality of fins is less than a maximum height of each of the plurality of fins.
Ishimaru teaches a stackable plate heat exchanger (Figure 1-4) with a plurality of fins (spacing ribs 6) extending form at least one surface of the plate (heat exchange element 1) with a second plurality of fins (ribs 5) each fin of the second plurality of fins interspersed between two of the plurality of fins (as seen in figure 1 and 4 ribs 5 are between the two ribs 6 in the middle of the heat exchange element 1); wherein a height of each of the second plurality of fins is less than a maximum height of each of the plurality of fins (as seen in figure 1 and 4 the ribs 5 are shorter than rib 6 as explicitly described in paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the plate of Grehier to include a second plurality of fins/ribs as disclosed by Ishimaru. Doing so would provide a heat exchange structure that could suppress deflection of the heat exchange element/plate as recognized by Ishimaru (per paragraph 0026) and additionally the ribs serve to increase the heat transfer are by using thin ribs as recognized by Ishimaru (per paragraph 0026).
Response to Arguments
Applicant’s arguments, see page 10, filed 6/30/2021, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112  of 3/30/2021 has been withdrawn. 
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. Regarding the applicant’s argument  that the newly added limitations of claim Claim1  of fins including an upper longitudinal surface having a curved profile and lateral sides each inclined by an angle more cartulary by an angle of 2 to 20 degrees is not disclosed by Grehier he examiner respectfully disagrees and notes that the regarding the first limitation of a curved profile of an upper longitudinal surface that this limitation is taught by Hill. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Grehier teaches the bulk of the limitations of claim 1, but is silent as to a curved upper surface of the fins/spacers, where Hill (figures 3-5) a plate heat exchanger made of a plurality of plates (26) having a plurality of fins (in the form of pin fins 34, which may have other shapes such as polygonal per paragraph 0034) where upper surfaces of the fins have a curved profile (at fillets 52).
Regarding the second limitation of claim 1, that the fins lateral sides each inclined by an angle more cartulary by an angle of 2 to 20 degrees.  And the applicant’s argument that benefits of the claimed angles of the fin are not contemplated by Grehier. The examiner respectfully notes that the applicant has failed to prove the criticality of the claimed range of angles in question and the paragraph 0048 of specification of the published application explicitly states that the angles of lateral sides of the fins “may” be within the claimed range, which implies that the ranges clamed have no criticality to the operation of the claimed invention and angles outside of the claimed  range would still be functional. Since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV. A. In the instant case, the plates of Grehier would not operate differently with the claimed angles and would still allow for flow along the sides of the fins as required by Grehier so the fins would function appropriately having the claimed angles of the sides.  Similarly regarding claims 7 and 8 the applicant has failed to prove the criticality of the claimed ranges of ratios in question and the paragraph 0046 of specification of the published application explicitly states that the ratios  of the fins “may” be within the claimed range, which implies that the ranges clamed have no criticality to the operation of the claimed invention and ratios of length of the ridge to length of the groove and percentages of depth of the groove to the overall height of the ridges outside of the claimed  ranges would still be functional. Therefore for the reasons stated above Grehier in view of Hall still disclose the claimed limitations of claim.
Regarding the  applicant’s arguments referencing claim 5 on page 12, that Rosman shows  a transverse cross section and not a longitudinal cross section. The examiner notes that Rosman teaches alternative shapes to the conventional fin and channel configuration with right angle fin and channel 20 configuration of figure 5 being equivalent to the fin and channel configuration of Grehier with the spacers 2 and channels in either  the indentations 3 or in the space between spacers 2 which form flow channels that extend in direction parallel to or in direction perpendicular to the spacers 2, per Col. 3, line 29-46 of Grehier. Applying Rosman’s teachings to Grehier of rounded corners as an alternative to the straight edged channels per Rosman figure 5, and Col. 5, line 50-64, would apply equally to the channels for flow in a direction perpendicular to the spacers in indentations 3 of Grehier of the channels in a direction parallel to the spacers 2 of Grehier. It would still be obvious to one of ordinary skill in the art to employ the alterative channel shape of Rosman to both the parallel flow channels and perpendicular flow channels around the spacers 2 of Grehier, as Rosman teaches known alternatives channel shapes for fins/spacers and channels in a plate heat exchanger.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763